﻿Mr. President, it is a marvellous feeling, one of deep gratification, to be able to address so illustrious a successor as you. For me to hand over the gavel to a person of such experience was both a pleasure and a privilege. Your election is a manifestation of the high esteem in which you are held. This recognition is most appropriate in view of your many contributions to the cause of peace, progress and multilateral co-operation. It is an honour well earned. May I offer you the assurance of my delegation's complete co-operation in the discharge of your onerous functions.
Bangladesh is deeply appreciative of the significant contribution being made by our Secretary-General, Mr. Javier Perez de Cuellar, to the effectiveness of the world body. His reappointment to a further term was a most well-deserved tribute to his dedication and commitment to the United Nations and its lofty ideals. He has earned the gratitude and respect of the international community by his humane attitude and deep understanding of global problems. We assure him of our continued full support and co-operation. I am positive the new Under-Secretary-General for General Assembly Affairs, Mr. Joseph Verner Reed, a capable diplomat of charming disposition, and his staff will be to you. Sir, a perennial source of support when you need it.
The United Nations - a product of our relentless search for peace, security and development in our times and a symbol of our desire to banish forever the pangs of poverty, hunger, war and illiteracy - is a sturdy monument to the values of human civilization. The hundred million people of Bangladesh, under the bold and dynamic leadership of President Hussain Muhammad Ershad, believe that to be so. Our unflinching and abiding commitment to this Organization is based on that belief. We are happy to see signs of the restoration of global confidence in this institution. We trust that the worst is over for the "last hope of mankind" and that the years ahead will bring in newer assurances for the effective functioning of the United Nations system.
Bangladesh has been playing an active, constructive and purposeful role in the international arena despite the many and varied constraints it confronts. Our activities in this sphere are guided by basic foreign policy objectives; first, to consolidate and safeguard our independence and sovereignty, secondly, to develop friendly bilateral, regional and international co-operation) and, thirdly, to co-operate with the global community in promoting the cause of peace, freedom and development. In pursuing these objectives, we adhere strictly and with scrupulous respect to the principles of sovereign equality of all nations, non-interference in the internal affairs of other States, peaceful settlement of all disputes, and the tight of every nation to determine its own social, economic and political system.
Those are the principles upon which our policies are based. Those are the values that determine our external expression.
It is because of the United Nations that the world community today gives high priority to the cause of development, which in its simplest form means improving the quality of life of all people in the world, particularly those in developing countries such as our country. The United Nations has been actively involved in the process of our development since the very beginning of our nationhood. The responsiveness of the United Nations system to the needs of a country such as Bangladesh has been proved time and time again. Members are aware that my country has recently been in the grip of a devastating and unprecedented flood. Many lives have been lost and hundreds of thousands of people have been rendered homeless. Standing crops were washed away. We are grateful to the United Nations system, its agencies and the international community for a timely response with support and succour. Perhaps it is time we devised a method whereby our contemporary capabilities could be marshalled to predict and control human sufferings from such natural calamities. In this connection may I draw the attention of the General Assembly to the resolution it adopted in 1985 on "long-term and effective solution of the problems caused by natural disasters in Bangladesh" (resolution 40/231). It is important that the international community give serious thought to the main focus of that resolution by the United Nations system to consider a long-term and effective solution of this problem. We look forward to the guidance of the Secretary-General in this regard.
Copies of the text of my statement are being distributed, wherein representatives will find the rest of what I wish to say. Mindful as I am of the financial constraints of this august body, and of the valuable time of representatives, I should like to conclude at this point. 
